Citation Nr: 1717274	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-07 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating for unspecified trauma and stressor-related disorder with unspecified neurocognitive disorder, previously rated as post-traumatic stress disorder (PTSD) in excess of 30 percent for the period from November 5, 2009, to August 30, 2011, and in excess of 70 percent for the period from August 31, 2011, to January 9, 2017.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from April 1948 to April to April 1957 and from April 1958 to October 1970.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the claim for an increased initial rating for his service connected psychiatric disability in June 2016.  

Pursuant to development requested by the June 2016 remand, a January 2017 rating decision increased the rating for the service connected psychiatric disability to 30 percent from November 11, 2009, 70 percent from August 31, 2011, and 100 percent from January 10, 2017.  Because a 100 percent rating was not assigned for the service connected psychiatric disability from the effective date of the grant of service connection of November 11, 2009, the appeal with respect to the compensation assigned for this disability remains on appeal as characterized on the Title Page.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period from November 5, 2009, to August 30, 2011, the service connected psychiatric disability approximated a level of disability characterized by occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas.

2.  For the period from August 31, 2011, to January 9, 2017, the service connected psychiatric disability did not result in total occupational and social impairment.   
CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating, but no higher, for unspecified trauma and stressor-related disorder with unspecified neurocognitive disorder have been met for the period from November 5, 2009, to August 30, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Codes (DCs) 9411-9310 (2016).

2.  The criteria for a rating in excess of 70 percent rating for unspecified trauma and stressor-related disorder with unspecified neurocognitive disorder for the  period from August 31, 2011, to January 9, 2017, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.3, 4.7, 4.126, 4.130, DCs 9411-9310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Duty to Assist/Standard of Review

With respect to the matters herein decided, VA has met all statutory and regulatory notice and duty to assist requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Any due process concerns have been addressed by the Board with respect to the claims adjudicated below.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.
II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In the case of an initial rating, such as the matter remaining on appeal, VA will consider whether staged ratings should be granted to account for changes in the disability during the period beginning with the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119 (1998).

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

The General Rating Formula for Mental Disorders provide for a 10 percent for psychiatric disorders if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  

A rating of 30 percent is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  38 C.F.R. § 4.130.   

The symptoms recited in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the "American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders" (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  [An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of this interim final rule do not apply to the instant case, as these provisions only apply to applications for benefits that are received by VA or that are pending before the RO on or after August 4, 2014.]  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The service connected psychiatric disability at issue, listed on the most recent decision as unspecified trauma and stressor-related disorder with unspecified neurocognitive disorder, previously rated as PTSD, is rated under DCs 9411 (PTSD)-9310 (Dementia of unknown etiology).  Such disability is rated under the General Rating Formula for Mental Disorders as set forth above.  

As set forth in the Introduction, a January 2017 rating decision increased the service connected psychiatric disability to 30 percent from November 11, 2009, 70 percent from August 31, 2011, and 100 percent from January 10, 2017.  The 100 percent rating was assigned for the service connected psychiatric disability effective from January 10, 2017.  Such was based on a conclusion following a VA psychiatric examination conducted on January 10, 2017, that that the Veteran had total occupational and social impairment due to his service connected psychiatric disability.  The examiner found the appropriate diagnosis for this psychiatric disability to be unspecified neurocognitive disorder, replacing/"correcting" the prior diagnosis of PTSD.  She emphasized that the diagnosis of unspecified neurocognitive disorder accounted for all the service connected trauma-related psychiatric disability.  The examiner stated that the Veteran had such severe memory problems that he forgets the names of his children and requires reminders to take his medication, complete grooming tasks, and eat meals.  She also indicated that due to significant cognitive problems, his wife was the fiduciary for his finances.  

Given the ratings assigned for the service connected psychiatric disability by the January 2017 rating decision, for consideration are the matters of whether a rating in excess of 30 percent for this disability may be assigned from November 5, 2009, to August 30, 2011, and whether a rating may be assigned for this disability in excess of 70 percent for the period from August 31, 2011, to January 9, 2017.  Considering the pertinent evidence in light of the applicable criteria and affording the Veteran the benefit of the doubt, the Board initially finds that a 50 percent rating is warranted for the service connected psychiatric disability for the period from November 5, 2009, to August 30, 2011.  

In making the above determination, the Board notes that while it was not until the January 2017 VA examination that the Veteran's cognitive deficits were clinically attributed to the service connected psychiatric disability, diagnosed at that time as unspecified neurocognitive disorder, the examiner specifically indicated that the diagnosis replaced an old diagnosis of age-related cognitive decline.  As such, while the September 2011 VA psychiatric examination included Axis I diagnoses of PTSD and age-related cognitive decline-with the examiner specifically attributing the Veteran's problems with memory to age-related cognitive decline rather than the (as characterized at that time) service connected diagnosis of PTSD-the undersigned will resolve all reasonable doubt in favor of the Veteran and attribute any cognitive deficits, to include memory problems, to the service connected psychiatric disability from the date of the grant of service connection.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  Thus, based on the memory problems shown at the September 2010 VA psychiatric examination, to include the Veteran having to be reminded of his phone number, coupled with findings that he has difficulty concentrating, sometimes neglects personal hygiene and doesn't go out where there are too many people due to PTSD, the Board finds that the Veteran's service connected psychiatric disability resulted in occupational and social impairment with reduced reliability and productivity for the period from November 5, 2009, to August 30, 2011, thereby warranting a 50 percent for this disability for that period.  38 C.F.R. §§ 3.400, 4.130. 

As for a rating in excess of 50 percent for the period from November 5, 2009, to August 30, 2011, the GAF scores of 70 recorded at the September 2010 VA examination, representing mild impairment of social and occupational functioning, and 65 at September 2011 VA examination of 65, reflecting between mild and moderate impairment of social and occupational functioning, are not consistent with a finding that the service connected psychiatric disability resulted in occupational and social impairment with deficiencies in most areas so as to warrant a 70 percent rating under DC 4.130.  Moreover, the Veteran was said to be able to manage his funds at the September 2010 VA examination, and it was not until the September 2011 VA examination that the Veteran's cognitive impairment required his wife to manage his funds.  VA outpatient treatment reports dated through October 2015 as currently contained in the Virtual VA File do not reflect significantly different findings, in terms of the impairment due to psychiatric disability, from those set forth in these examination reports.  As such, a rating in excess of 50 percent for the period from November 5, 2009, to August 30, 2011, is not warranted.  38 C.F.R. §§ 3.400, 4.130. 

With respect to rating in excess of 70 percent for the period from August 31, 2011, to January 9, 2017, the GAF scores referenced above also clearly are not indicative of total occupational and social impairment, and there is not of record a clinical assessment of total social occupational due to service-connected psychiatric disability prior to the January 10, 2017 VA psychiatric examination.  Moreover, the Veteran reported having a "good" relationship with his wife, and he got along well with family members at his September 2011 VA examination.  VA treatment reports dated subsequent to this exam similarly fail to show total occupational and social impairment.  Thus, a rating in excess of 70 percent for the period from August 31, 2011, to January 9, 2017, is also not warranted.  38 C.F.R. §§ 3.400, 4.130.

In making the rating determinations above, the Board emphasizes that it has considered the applicable rating criteria not as an exhaustive list of symptoms, but rather, as examples of the type and degree of the symptoms or effects that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a rating in excess of 50 percent for the period from November 5, 2009, to August 30, 2011, or in excess of 70 percent for the period from August 31, 2011, to January 9, 2017.  See supra, Mauerhan.

The Board has considered carefully the Veteran's contentions, and notes that lay testimony is competent to describe observable symptoms. The history and symptom reports have been considered, including as presented in the clinical evidence discussed above, and have been contemplated by the disability ratings to which the Veteran has been found to be entitled.  Moreover, the competent psychiatric evidence offering detailed specific findings is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the lay testimony with regard to the matters the Veteran is competent to address, the Board relies upon the competent clinical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected disability at issue.

In Rice v. Shinseki, 22 Vet. App. 447  (2009), the Court held that a claim for total disability rating for compensation based on individual Unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of Unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case TDIU has been granted from November 6, 2009, to January 12, 2010; as such, there is no time during the appeal period, aside from periods in which a 100 percent scheduler rating was in effect, in which the Veteran's award did include this benefit.  Thus, entitlement to TDIU need not be further addressed.

In sum, the Board finds that a 50 percent rating for unspecified trauma and stressor-related disorder with unspecified neurocognitive disorder is warranted for the period from November 5, 2009, to August 30, 2011.  The Board also finds that the preponderance of the evidence is against the assignment of a rating in excess of 50 percent for unspecified trauma and stressor-related disorder with unspecified neurocognitive disorder for the period from November 5, 2009, to August 30, 2011, and a rating in excess of 70 percent for this disability for the period from August 31, 2011, to January 9, 2017; therefore, entitlement to a rating in excess of 50 percent for unspecified trauma and stressor-related disorder with unspecified neurocognitive disorder for the period from November 5, 2009, to August 30, 2011, and in excess of 70 percent for this disability for the period from August 31, 2011, to January 9, 2017, must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, 1 Vet. App. at 49. 













	(CONTINUED ON NEXT PAGE)
ORDER

A 50 percent rating for unspecified trauma and stressor-related disorder with unspecified neurocognitive disorder for the period from November 5, 2009, to August 30, 2011, is granted, subject to regulations governing the payment of monetary awards.  

A rating in excess of 50 percent rating for unspecified trauma and stressor-related disorder with unspecified neurocognitive disorder for the period from November 5, 2009, to August 30, 2011, is denied. 

A rating in excess of 70 percent rating for unspecified trauma and stressor-related disorder with unspecified neurocognitive disorder for the period from August 31, 2011, to January 9, 2017, is denied. 



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


